      Case: 1:19-cv-03617 Document #: 1 Filed: 05/30/19 Page 1 of 21 PageID #:1



                                THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

 TWIN CITY FIRE INSURANCE COMPANY,                )
                                                  )
                      Plaintiff,                  )
         vs.                                      )
                                                  )
 IDT ENERGY, INC.,                                ) No.
                                                  )
                      Defendant.                  )
                                                  )
                                                  )

                             COMPLAINT FOR DECLARATORY JUDGMENT

        NOW COMES the Plaintiff, TWIN CITY FIRE NSURANCE COMPANY, by and through its

attorneys, WISLON ELSER MOSKOWITZ EDELMAN & DICKER LLP, and for its Complaint for

Declaratory Judgment against defendant IDT ENERGY, INC. states as follows:

        1.        This action seeks a declaration Twin City Fire Insurance Company (“Plaintiff” or

“Twin City”) owes no insurance coverage obligations to IDT Energy, Inc. (“Defendant” or “IDT”)

in connection with the claims against IDT in two underlying lawsuits. The first lawsuit is a putative

class action captioned Scott Mackey and Daniel Hernandez, individually and on behalf of all other

similarly situated, v. IDT Energy, Inc., Case No. 1:18-cv-06756, currently pending in the United

States District Court for the Northern District of Illinois (“Mackey Suit”). A copy of the Complaint

in the Mackey Suit is attached as Exhibit A. The second lawsuit is an action brought by the State

of Illinois captioned People of the State of Illinois ex rel. Lisa Madigan, Attorney General of the

State of Illinois v. IDT Energy, Inc., Case No. 2018 CH 14380, currently pending in the Circuit Court




                                                  1

2713991v.1
207270410_1 LAW
       Case: 1:19-cv-03617 Document #: 1 Filed: 05/30/19 Page 2 of 21 PageID #:2



of Cook County, Illinois, County Department, Chancery Division (“Madigan Suit”). A copy of the

Complaint in the Madigan Suit is attached as Exhibit B.

                                  PARTIES, JURISDICTION, AND VENUE

          2.        Twin City is an insurance company incorporated under the laws of Indiana with

its principal place of business in Hartford, Connecticut.

          3.        IDT is a Delaware corporation with its principal place of business in Newark, New

Jersey.

          4.        The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332 because

the Plaintiff and Defendant are citizens of different states and the amount in controversy exceeds

$75,000, exclusive of interests and costs.

          5.        Venue is proper in this District pursuant to 28 U.S.C. § 1391 as this case involves

claims for coverage for lawsuits pending against IDT in this District and/or within the geographical

boundaries of this District and a substantial part of the events giving rise to those claims occurred

in this District.

                                          UNDERLYING ACTIONS

          6.        On October 5, 2018, Scott Mackey and Daniel Hernandez, individually and on

behalf of others similarly situated, filed a Class Action Complaint in the United States District

Court for the Northern District of Illinois in the Mackey Suit. (Ex. A).

          7.        The Mackey suit alleges that IDT engaged in violations of the Telephone Consumer

Protection Act by using an automatic telephone dialing system to call cellular telephones and/or

to telephones subscribed to the National Do-Not-Call Registry. (Ex. A).



                                                     2

2713991v.1
207270410_1 LAW
      Case: 1:19-cv-03617 Document #: 1 Filed: 05/30/19 Page 3 of 21 PageID #:3



        8.        On November 19, 2018, the People of the State of Illinois ex rel. Lisa Madigan,

Attorney General of the State of Illinois filed a Complaint for Injunctive and Other Relief in Cook

County in the Madigan Suit. (Ex. B).

        9.        The Madigan Suit alleges IDT violated the Illinois Consumer Fraud and Deceptive

Business Practices Act by failing to disclose all material terms during its marketing efforts to

convince consumers to switch energy providers and, in the course of marketing, selling, and

promoting electricity supply to Illinois residents, failing to inquire at the beginning of the call

whether the person consented to IDT’s solicitation. (Ex. B).

        10.       On March 6, 2019, IDT tendered the Mackey and Madigan suits to Twin City

requesting defense and indemnity coverage for its liability in the lawsuits.

        11.       Twin City denies it owes IDT any defense or indemnity obligations with respect to

the claims against IDT in the Mackey or Madigan suits.

        12.       Twin City issued certain liability policies to IDT’s parent company, Genie Energy

LTD, which also name IDT as an additional insured and which were effective annually from

January 1, 2017 to January 1, 2020 (the “Policies”). Subject to all their terms, the Policies provide

certain primary (“Primary Policies”) and excess (“Excess Policies”) liability coverage. The Primary

Policies all bear policy number 13 CES OF6881 and the Excess Policies all bear policy number 13

XS ON0882. The Policies are attached in chronological order as Exhibits C, D, E, F, G, and H.

        13.       The liability coverage in the Primary Policies provides, in part, as follows:

                         COMMERCIAL GENERAL LIABILITY COVERAGE FORM

                  SECTION I – COVERAGES

                  COVERAGE A BODILY INJURY AND PROPERTY DAMAGE LIABILITY

                                                    3

2713991v.1
207270410_1 LAW
      Case: 1:19-cv-03617 Document #: 1 Filed: 05/30/19 Page 4 of 21 PageID #:4



                  1.    Insuring Agreement

                        a.     We will pay those sums that the insured becomes
                               legally obligated to pay as damages because of
                               “bodily injury” or “property damage” to which this
                               insurance applies. We will have the right and duty
                               to defend the insured against any “suit” seeking
                               those damages. However, we will have no duty to
                               defend the insured against any “suit” seeking
                               damages for “bodily injury” or “property damage”
                               to which this insurance does not apply. We may, at
                               our discretion, investigate any “occurrence” and
                               settle any claim or “suit” that may result. But:

                                         *       *      *

                        b.     This insurance applies to “bodily injury” and
                               “property damage” only if:

                               (1)    The “bodily injury” or “property damage” is
                                      caused by an “occurrence” that takes place
                                      in the “coverage territory”;

                               (2)    The “bodily injury” or “property damage”
                                      occurs during the policy period; and

                                         *       *      *

                  2.    Exclusions

                        This insurance does not apply to:

                        a.     Expected or Intended Injury

                               “Bodily injury” or “property damage” expected or
                               intended from the standpoint of the insured. This
                               exclusion does not apply to “bodily injury” or
                               “property damage” resulting from the use of
                               reasonable force to protect persons or property.

                                         *       *      *

                  COVERAGE B PERSONAL AND ADVERTISING INJURY LIABILITY

                  1.    Insuring Agreement

                                                 4

2713991v.1
207270410_1 LAW
      Case: 1:19-cv-03617 Document #: 1 Filed: 05/30/19 Page 5 of 21 PageID #:5



                       a.     We will pay those sums that the insured becomes
                              legally obligated to pay as damages because of
                              “personal and advertising injury” to which this
                              insurance applies. We will have the right and duty
                              to defend the insured against any “suit” seeking
                              those damages. However, we will have no duty to
                              defend the insured against any “suit” seeking
                              damages for “personal and advertising injury” to
                              which this insurance does not apply. We may, at our
                              discretion, investigate any offense and settle any
                              claim or “suit” that may result.

                                        *        *      *

                       b.     This insurance applies to “personal and advertising
                              injury” caused by an offense arising out of your
                              business but only if the offense was committed in
                              the “coverage territory” during the policy period.

                                        *       *       *

                  2.   Exclusions

                       This insurance does not apply to:

                       a.     Knowing Violation Of Rights Of Another

                              “Personal and advertising injury” arising out of an
                              offense committed by, at the direction or with the
                              consent or acquiescence of the insured with the
                              expectation of inflicting “personal and advertising
                              injury.”

                       b.     Material Published With Knowledge of Falsity

                              “Personal and advertising injury” arising out of oral,
                              written or electronic publication of material if done
                              by or at the direction of the insured with knowledge
                              of its falsity.

                       c.     Material Published Prior to Policy Period

                              “Personal and advertising injury” arising out of oral,
                              written or electronic publication of material whose

                                                5

2713991v.1
207270410_1 LAW
         Case: 1:19-cv-03617 Document #: 1 Filed: 05/30/19 Page 6 of 21 PageID #:6



                                      first publication took place before the beginning of
                                      the policy period.

                                                  *         *       *

                             g.       Quality of Performance of Goods – Failure to
                                      Conform to Statements

                                      “Personal and advertising injury” arising the failure
                                      of goods, products or services to conform with any
                                      statement of quality or performance made in your
                                      “advertisement”.

                             h.       Wrong Description of Prices

                                      “Personal and advertising injury” arising out of the
                                      wrong description of the price of goods, products or
                                      services.

                                                  *         *       *

                             q.       Right of Privacy Created By Statute

                                      “Personal and advertising injury” arising out of the
                                      violation of a person’s right of privacy created by
                                      any state or federal act.

                                      However, this exclusion does not apply to liability
                                      for damages that the insured would have in the
                                      absence of such state or federal court.

                                                  *        *        *

                             t.       Recording And Distribution of Material Or
                                      Information in Violation of Law1

                                      “Personal and advertising injury” arising directly or
                                      indirectly out of any action or omission that violates
                                      or is alleged to violate:




1
    Exclusion (t) appears in Primary Policies with effective periods of 2018-2019 and 2019-2020.



                                                           6

2713991v.1
207270410_1 LAW
      Case: 1:19-cv-03617 Document #: 1 Filed: 05/30/19 Page 7 of 21 PageID #:7



                               (1)       The Telephone Consumer Protection Act
                                         (TCPA), including any amendment of or
                                         addition to such law;

                               (2)       The CAN-SPAM Action of 2003, including any
                                         amendment of or addition to such law;

                               (3)       The Fair Credit Reporting Act (FCRA), and
                                         any amendment of or addition to such law,
                                         including the Fair and Accurate Credit
                                         Transaction Act (FACTA) or

                               (4)       Any federal, state or local statute, ordinance
                                         or regulation, other than the TCPA or CAN-
                                         SPAM Act of 2003 or FCRA and their
                                         amendments and additions, that addresses,
                                         prohibits    or     limits     the     printing,
                                         dissemination,        disposal,      collecting,
                                         recording,       sending,         transmitting,
                                         communication or distribution of material or
                                         information.

                                            *       *       *

                  SECTION V – DEFINITIONS

                                            *       *       *

                  5.    “Bodily injury” means physical;

                        a.     Injury;

                        b.     Sickness; or

                        c.     Disease

                        sustained by a person and, if arising out of the above,
                        mental anguish or death at any time.

                                            *       *       *

                  16.   “Occurrence” means an accident, including continuous or
                        repeated exposure to substantially the same general
                        harmful conditions.


                                                    7

2713991v.1
207270410_1 LAW
       Case: 1:19-cv-03617 Document #: 1 Filed: 05/30/19 Page 8 of 21 PageID #:8



                  17.      “Personal and advertising injury” means injury, including
                           consequential “bodily injury” arising out of one or more of
                           the following offenses:

                           a.       False arrest, detention or imprisonment;

                           b.       Malicious prosecution;

                           c.       The wrongful eviction from, wrongful entry into, or
                                    invasion of the right of private occupancy of a room,
                                    dwelling or premises that a person occupies,
                                    committed by or on behalf of its owner, landlord, or
                                    lessor;

                           d.       Oral, written or electronic publication of material
                                    that slanders or libels a person or organization or
                                    disparages a person’s or organization’s goods,
                                    products or services;

                           e.       Oral, written or electronic publication of materials
                                    that violates a person’s right of privacy;

                           f.       Copying in your “advertisement” a person’s or
                                    organization’s “advertising idea” or style of
                                    “advertisement”;

                           g.       Infringement of copyright, slogan or title of any
                                    literary or artistic work, in your “advertisement”.

                           h.       Discrimination or humiliation that results in injury to
                                    the feelings or reputation of a natural person. 2

                                                 *         *        *

                  20.      “Property damage” means:

                           a.       Physical injury to tangible property, including all
                                    resulting loss of use of that property. All such loss
                                    of use shall be deemed to occur at the time of the
                                    physical injury that caused it; or


2
 By endorsement, the definition of Personal and Advertising injury subsection (h) is amended in years 2018-2019
and 2019-2020 to the following: Discrimination that results in humiliation or other injury to the feelings or reputation
of a natural person, provided that such discrimination is not committed by or at your direction, or the direction of
any partner, member, manager, “executive office”, director, stockholder or trustee of the insured.
                                                           8

2713991v.1
207270410_1 LAW
      Case: 1:19-cv-03617 Document #: 1 Filed: 05/30/19 Page 9 of 21 PageID #:9



                         b.      Loss of use of tangible property that is not physically
                                 injured. All such loss of use shall be deemed to
                                 occur at the time of the “occurrence” that caused it.

                                           *       *        *

(Exhibits C, D, and E, HG 00 01 06 05; HG 00 01 09 16).

        14.       Except as otherwise provided, the Excess Policies follow “all the terms, conditions,

definitions and exclusions” set forth in the Primary Policies. (Exhibits F, G, and H, Form XN 99 21

13 (ED. 01/95).

        15.       The Excess Policies provide:


                  SECTION I – COVERAGES

                  1.     Insuring Agreement

                         a.      We will pay of behalf of the insured those sums that
                                 the insured shall become legally obligated to pay as
                                 damages which are:

                                 (1)    Because of any injury or damage for which
                                        insurance is afforded by the “controlling
                                        underlying insurance policy”; and

                                 (2)    Not excluded or modified by the Exclusions,
                                        Conditions, Definitions, or any other terms
                                        of this policy;

                                           *       *        *

(Exhibits F, G, and H, Form XN 00 08 16 (ED. 06/05).

        16.       The Excess Policies contain the following exclusion:

                  2.     Exclusions:

                         This policy does not apply to:

                         a.      Remedies Other Than Damages

                                                   9

2713991v.1
207270410_1 LAW
     Case: 1:19-cv-03617 Document #: 1 Filed: 05/30/19 Page 10 of 21 PageID #:10



                                Fines, penalties, restitutionary or equitable relief.

(Exhibits F, G, and H, Form XN 00 08 16 (ED. 06/05).

        17.       The Excess Policies contain the following endorsement:


              RECORDING AND DISTRIBUTION OF MATERIAL OR INFORMATION
                          IN VIOLATION OF LAW EXCLUSION

        This endorsement modifies insurance provided under the following:

        COMMERCIAL GENERAL LIABILITY COVERAGE PART

        A.        The following exclusion is added to paragraph 2., Exclusions of
                  Section I – Coverage A – Bodily Injury And Property Damage
                  Liability:

                  2.     Exclusions

                         This insurance does not apply to:

                         Recording And Distribution Of Material Or Information In
                         Violation Of Law

                         “Bodily injury” or “property damage”, arising directly or
                         indirectly out of any action or omission that violates or is
                         alleged to violate:

                         a.     The Telephone Consumer Protection Act (TCPA),
                                including any amendment of or addition to such law;

                                       *       *        *

                         d.     Any federal, state or local statute, ordinance or
                                regulation, other than the TCPA, CAN-SPAM Act of
                                2003, or FCRA and their amendments and additions,
                                that addresses, prohibits, or limits the printing,
                                dissemination, disposal, collecting, recording,
                                sending,     transmitting,      communicating   or
                                distribution of material or information.

(Exhibits F, G, and H, Form XN 00 68 13 (ED. 12/10).

                                               COUNT I

                                                   10

2713991v.1
207270410_1 LAW
     Case: 1:19-cv-03617 Document #: 1 Filed: 05/30/19 Page 11 of 21 PageID #:11



          NO “BODILY INJURY” OR “PROPERTY DAMAGE” CAUSED BY AN “OCCURRENCE”

          18.     Plaintiff incorporates and restates the allegations of Paragraphs 1 through 17

above as if fully set forth herein.

          19.     Subject to all of their terms, the Policies only provide coverage under Coverage A

for claims for “damages” because of “bodily injury” or “property damage” caused by an

“occurrence” as those terms are defined and used in those Policies.

          20.     The claims in the Mackey and Madigan Suits do not concern claims for “damages”

because of “bodily injury” or “property damage” caused by an “occurrence.”

          21.     Accordingly, Twin City does not owe any defense or indemnity obligations to IDT

under the “bodily injury” or “property damage” coverage (Coverage A) of the Policies for the

claims against IDT in the Mackey or Madigan Suits.

          WHEREFORE, Plaintiff, Twin City Insurance Company, prays this Court enter the following

relief:

          A.      A declaration finding Twin City owes no duty to defend or indemnify IDT for the

                  claims against IDT in the Mackey Suit under the Policies;

          B.      A declaration finding Twin City owes no duty to defend or indemnify IDT for the

                  claims against IDT in the Madigan Suit under the Policies; and

          C.      For all such just and equitable relief, including costs of this suit.

                                                 COUNT II

                               NO PERSONAL AND ADVERTISING INJURY

          22.     Plaintiff incorporates and restates the allegations of Paragraphs 1 through 17

above as if fully set forth herein.

                                                    11

2713991v.1
207270410_1 LAW
     Case: 1:19-cv-03617 Document #: 1 Filed: 05/30/19 Page 12 of 21 PageID #:12



          23.     Subject to all of their terms, the Policies only provide coverage under Coverage B

for claims for “damages” because of “personal and advertising injury” as those terms are defined

and used in those Policies.

          24.     Many of the claims asserted in the Mackey and Madigan Suits do not seek

“damages” because of “personal and advertising injury”.

          25.     Accordingly, Twin City does not owe any defense or indemnity obligations to IDT

under the “personal and advertising injury” coverage (Coverage B) of the Policies to the extent

that the Mackey and Madigan Suits do not seek “damages” because of “personal and advertising

injury”.

          WHEREFORE, Plaintiff, Twin City Insurance Company, prays this Court enter the following

relief:

          A.      A declaration finding Twin City owes no duty to defend or indemnify IDT for the

                  claims against IDT in the Mackey Suit under the Policies;

          B.      A declaration finding Twin City owes no duty to defend or indemnify IDT for the

                  claims against IDT in the Madigan Suit under the Policies; and

          C.      For all such just and equitable relief, including costs of this suit.


                                                COUNT III

                EXPECTED OR INTENDED INJURY EXCLUSIONS PRECLUDE COVERAGE

          26.     Plaintiff incorporates and restates the allegations of Paragraphs 1 through 17

above as if fully set forth herein.




                                                    12

2713991v.1
207270410_1 LAW
     Case: 1:19-cv-03617 Document #: 1 Filed: 05/30/19 Page 13 of 21 PageID #:13



          27.     The Expected or Intended Injury Exclusions in the Policies preclude coverage for

any “bodily injury” or “property damage” which is expected or intended from the insured’s

standpoint.

          28.     The Expected or Intended Injury Exclusions in the Policies also preclude coverage

for any “personal and advertising injury” arising out of an offense committed by, at the direction

of or with the consent or acquiescence of the insured with the expectation of inflicting “personal

and advertising injury”.

          29.     To the extent any “bodily injury”, “property damage” or “personal and advertising

injury” is alleged in the Mackey or Madigan Suits, the Expected or Intended Injury Exclusions bar

coverage.

          30.     Therefore, Twin City has no duty under the Policies to defend or indemnify IDT for

these claims against IDT in the Mackey and Madigan Suits.

          WHEREFORE, Plaintiff, Twin City Insurance Company, prays this Court enter the following

relief:

          A.      A declaration finding Twin City owes no duty to defend or indemnify IDT for the

                  claims against IDT in the Mackey Suit under the Policies;

          B.      A declaration finding Twin City owes no duty to defend or indemnify IDT for the

                  claims against IDT in the Madigan Suit under the Policies; and

          C.      For all such just and equitable relief, including costs of this suit.

                                                COUNT IV

               RECORDING OR DISTRIBUTION OF MATERIAL EXCLUSIONS BAR COVERAGE



                                                    13

2713991v.1
207270410_1 LAW
     Case: 1:19-cv-03617 Document #: 1 Filed: 05/30/19 Page 14 of 21 PageID #:14



          31.     Plaintiff incorporates and restates the allegations of Paragraphs 1 through 17

above as if fully set forth herein.

          32.     The Policies exclude coverage for claims for damages because of “personal and

advertising injury” arising directly or indirectly out of any action or omission that allegedly

violates the Telephone Consumer Protection Act (“TCPA”), or any other statute, ordinance or

regulation that regulates the sending, transmitting, communicating or distribution of material or

information (“Recording or Distribution of Material Exclusions”).

          33.     To the extent that the Mackey or Madigan Suits allege “personal and advertising

injury”, the Recording or Distribution of Material Exclusions preclude coverage for those claims.


          WHEREFORE, Plaintiff, Twin City Insurance Company, prays this Court enter the following

relief:

          A.      A declaration finding Twin City owes no duty to defend or indemnify IDT for the

                  claims against IDT in the Mackey Suit under the Policies;

          B.      A declaration finding Twin City owes no duty to defend or indemnify IDT for the

                  claims against IDT in the Madigan Suit under the Policies; and

          C.      For all such just and equitable relief, including costs of this suit.

                                                 COUNT V

      KNOWING VIOLATION OF RIGHTS OF ANOTHER EXCLUSION PRECLUDES COVERAGE

          34.     Plaintiff incorporates and restates the allegations of Paragraphs 1 through 17

above as if fully set forth herein.

          35.     The Knowing Violation of Rights of Another Exclusions in the Policies preclude

coverage for any “personal and advertising injury” arising out of an offense committed by, at the
                                               14

2713991v.1
207270410_1 LAW
     Case: 1:19-cv-03617 Document #: 1 Filed: 05/30/19 Page 15 of 21 PageID #:15



direction of or with the consent or acquiescence of the insured with the expectation of inflicting

“personal and advertising injury”.

          36.     To the extent that any injury or damage for “personal and advertising injury” is

alleged in the Mackey or Madigan Suits, the Knowing Violation of Rights of Another Exclusions

bar coverage.

          37.     Therefore, Twin City has no duty under the Policies to defend or indemnify IDT for

these claims against IDT in the Mackey and Madigan Suits.

          WHEREFORE, Plaintiff, Twin City Insurance Company, prays this Court enter the following

relief:

          A.      A declaration finding Twin City owes no duty to defend or indemnify IDT for these

                  claims against IDT in the Mackey Suit under the Policies;

          B.      A declaration finding Twin City owes no duty to defend or indemnify IDT for these

                  claims against IDT in the Madigan Suit under the Policies; and

          C.      For all such just and equitable relief, including costs of this suit.

                                                COUNT VI

   MATERIAL PUBLISHED WITH KNOWLEDGE OF FALSITY EXCLUSION PRECLUDES COVERAGE

          38.     Plaintiff incorporates and restates the allegations of Paragraphs 1 through 17

above as if fully set forth herein.

          39.     The Material Published with Knowledge of Falsity Exclusions in the Policies

preclude coverage for any “personal and advertising injury” arising out of oral, written or

electronic publication of material if done by or at the direction of the insured with knowledge of

its falsity.

                                                    15

2713991v.1
207270410_1 LAW
     Case: 1:19-cv-03617 Document #: 1 Filed: 05/30/19 Page 16 of 21 PageID #:16



          40.     To the extent “personal and advertising injury” is alleged in the Mackey or

Madigan Suits arising from IDT publishing material with knowledge of its falsity, the Material

Published with Knowledge of Falsity Exclusions bar coverage.

          41.     Therefore, Twin City has no duty under the Policies to defend or indemnify IDT for

these claims against IDT in the Mackey and Madigan Suits.

          WHEREFORE, Plaintiff, Twin City Insurance Company, prays this Court enter the following

relief:

          A.      A declaration finding Twin City owes no duty to defend or indemnify IDT for these

                  claims against IDT in the Mackey Suit under the Policies;

          B.      A declaration finding Twin City owes no duty to defend or indemnify IDT for these

                  claims against IDT in the Madigan Suit under the Policies; and

          C.      For all such just and equitable relief, including costs of this suit.

                                                COUNT VII

                        POLICY PERIOD AND PRIOR PUBLICATION EXCLUSION

          42.     Plaintiff incorporates and restates the allegations of Paragraphs 1 through 17

above as if fully set forth herein.

          43.     Subject to all their terms, the Policies only provide coverage for “bodily injury” or

“property damage” or a “personal and advertising injury” occurring during the policy period.

          44.     The Material Published Prior to Policy Period Exclusions in the Policies preclude

coverage for any “personal and advertising injury” arising out of oral, written or electronic

publication of material whose first publication took place before the beginning of the policy

period.

                                                    16

2713991v.1
207270410_1 LAW
     Case: 1:19-cv-03617 Document #: 1 Filed: 05/30/19 Page 17 of 21 PageID #:17



          45.     To the extent any “bodily injury,” “property damage” or “personal and advertising

injury” is alleged in the Mackey or Madigan Suits, and such matters and/or publication predates

or post dates the Policies, said matters are not covered.

          46.     Therefore, Twin City has no duty under the Policies to defend or indemnify IDT for

these claims against IDT in the Mackey and Madigan Suits.

          WHEREFORE, Plaintiff, Twin City Insurance Company, prays this Court enter the following

relief:

          A.      A declaration finding Twin City owes no duty to defend or indemnify IDT for these

                  claims against IDT in the Mackey Suit under the Policies;

          B.      A declaration finding Twin City owes no duty to defend or indemnify IDT for these

                  claims against IDT in the Madigan Suit under the Policies; and

          C.      For all such just and equitable relief, including costs of this suit.

                                                COUNT VIII

QUALITY OF PERFORMANCE OF GOODS – FAILURE TO CONFORM TO STATEMENTS EXCLUSION
                            PRECLUDES COVERAGE

          47.     Plaintiff incorporates and restates the allegations of Paragraphs 1 through 17

above as if fully set forth herein.

          48.     The Quality of Performance of Goods- Failure to Conform to Statements

Exclusions in the Policies preclude coverage for any “personal and advertising injury” arising out

of the failure of goods, products or services to conform with any statement of quality or

performance made in the insured’s advertisement.




                                                    17

2713991v.1
207270410_1 LAW
     Case: 1:19-cv-03617 Document #: 1 Filed: 05/30/19 Page 18 of 21 PageID #:18



          49.     To the extent “personal and advertising injury” is alleged in the Mackey or

Madigan Suits arising from IDT’s goods, products or services failing to conform with any

statement of quality or performance, the Material Published Prior to Policy Period Exclusions bar

coverage.

          50.     Therefore, Twin City has no duty under the Policies to defend or indemnify IDT for

these claims against IDT in the Mackey and Madigan Suits.

          WHEREFORE, Plaintiff, Twin City Insurance Company, prays this Court enter the following

relief:

          A.      A declaration finding Twin City owes no duty to defend or indemnify IDT for these

                  claims against IDT in the Mackey Suit under the Policies;

          B.      A declaration finding Twin City owes no duty to defend or indemnify IDT for these

                  claims against IDT in the Madigan Suit under the Policies; and

          C.      For all such just and equitable relief, including costs of this suit.

                                                COUNT IX

                WRONG DESCRIPTION OF PRICES EXCLUSION PRECLUDES COVERAGE

          51.     Plaintiff incorporates and restates the allegations of Paragraphs 1 through 17

above as if fully set forth herein.

          52.     The Wrong Description of Prices Exclusions in the Policies preclude coverage for

any “personal and advertising injury” arising out of the wrong description of the price of goods,

products or services.




                                                    18

2713991v.1
207270410_1 LAW
     Case: 1:19-cv-03617 Document #: 1 Filed: 05/30/19 Page 19 of 21 PageID #:19



          53.     To the extent “personal and advertising injury” is alleged in the Mackey or

Madigan Suits arising from IDT’s wrong description of the price of goods, products or services,

the Wrong Description of Prices Exclusions bar coverage.

          54.     Therefore, Twin City has no duty under the Policies to defend or indemnify IDT for

these claims against IDT in the Mackey and Madigan Suits.

          WHEREFORE, Plaintiff, Twin City Insurance Company, prays this Court enter the following

relief:

          A.      A declaration finding Twin City owes no duty to defend or indemnify IDT for these

                  claims against IDT in the Mackey Suit under the Policies;

          B.      A declaration finding Twin City owes no duty to defend or indemnify IDT for these

                  claims against IDT in the Madigan Suit under the Policies; and

          C.      For all such just and equitable relief, including costs of this suit.

                                                 COUNT X

                       RIGHT OF PRIVACY EXCLUSIONS PRECLUDE COVERAGE

          55.     Plaintiff incorporates and restates the allegations of Paragraphs 1 through 17

above as if fully set forth herein.

          56.     The Policies exclude coverage for “personal and advertising injury” arising out of

the violation of a person’s right of privacy created by any state or federal act.

          57.     To the extent “personal and advertising injury” is alleged in the Mackey and

Madigan Suits arising out of IDT’s violation of a person’s right of privacy created by any state or

federal act, the Right of Privacy Exclusions preclude coverage for these claims.



                                                    19

2713991v.1
207270410_1 LAW
     Case: 1:19-cv-03617 Document #: 1 Filed: 05/30/19 Page 20 of 21 PageID #:20



          58.     Thus, Twin City has no duty under the Policies to defend or indemnify IDT for these

claims against them in the Mackey and Madigan Suits.

          WHEREFORE, Plaintiff, Twin City Insurance Company, prays this Court enter the following

relief:

          A.      A declaration finding Twin City owes no duty to defend or indemnify IDT for these

                  claims against it in the Mackey Suit under the Policies;

          B.      A declaration finding Twin City owes no duty to defend or indemnify IDT for these

                  claims against it in the Madigan Suit under the Policies; and

          C.      For all such just and equitable relief, including costs of this suit.

                                                COUNT XI

                       NO COVERAGE FOR REMEDIES OTHER THAN DAMAGES


          59.     Plaintiff incorporates and restates the allegations of Paragraphs 1 through 17

above as if fully set forth herein.

          60.     The Policies exclude coverage for remedies other than damages, including fines,

penalties, restitutionary or equitable relief.

          61.     To the extent that any relief is sought in the Mackey and Madigan Suits other than

damages, the no coverage is afforded for these claims.

          62.     Thus, Twin City has no duty under the Policies to defend or indemnify IDT for these

claims against them in the Mackey and Madigan Suits.

          WHEREFORE, Plaintiff, Twin City Insurance Company, prays this Court enter the following

relief:


                                                    20

2713991v.1
207270410_1 LAW
     Case: 1:19-cv-03617 Document #: 1 Filed: 05/30/19 Page 21 of 21 PageID #:21



        A.        A declaration finding Twin City owes no duty to defend or indemnify IDT for these

                  claims against it in the Mackey Suit under the Policies;

        B.        A declaration finding Twin City owes no duty to defend or indemnify IDT for these

                  claims against it in the Madigan Suit under the Policies; and

        C.        For all such just and equitable relief, including costs of this suit.


                                          Respectfully submitted,

                                          TWIN CITY INSURANCE COMPANY,


                                          By:     /s/ Michael J. O’Malley__________________

                                                  One of Its Attorneys


Michael J. Duffy (6196669)
michael.duffy@wilsonelser.com
Michael J. O’Malley (6310024)
michael.o’malley@wilsonelser.com
Wilson Elser Moskowitz Edelman & Dicker LLP
55 West Monroe Street - Suite 3800
Chicago, IL 60603
(312) 704-0550
(312) 704-1522 (fax)




                                                    21

2713991v.1
207270410_1 LAW
